Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 31 December 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury Department,December 31st 1792.
Gentlemen,

You will herewith receive a duplicate of my letter to you of the 26th ultimo, advising you of Bills, which the Treasurer of the United States had been directed to draw upon you to the amount of one million and two hundred and fifty thousand guilders.
You will please to observe, that this sum has been reduced to one million and two hundred and thirty seven thousand five hundred Guilders, which will be drawn, in lieu of the sum first mentioned.
In addition to this, I have now to request you to note, that a further sum of twenty four thousand seven hundred and fifty guilders will be drawn by the Treasurer.
I am &c.

Alexander Hamilton
Messrs Willink, Van Staphorstand Hubbard,Amsterdam.

